internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc fip b01-plr-111509-00 date date legend trust state date date exchange a op b c d e f dear this is in response to a letter dated date requesting a ruling on behalf of trust trust has requested a ruling that a reduction in the permitted percentage of ownership of its outstanding_stock for the reason described below will not cause trust’s stock to fail to be transferable shares as required by sec_856 of the internal_revenue_code facts plr-111509-00 trust was established under state law as a subchapter_c_corporation on date and elected to be treated as a real_estate_investment_trust reit under sec_856 for its first tax_year ended date trust’s stock is publicly traded on the exchange a national stock exchange trust owns approximately a percent of the partnership interests in op a limited_partnership that owns retail shopping centers since its inception trust’s operations have resulted in a net_operating_loss nol carryforward of approximately b dollars for federal_income_tax purposes trust’s amended and restated articles of incorporation charter provides that no shareholder may own more than c percent of the value of trust’s outstanding_stock except under certain prescribed circumstances trust is concerned that the current stock ownership limitation would allow stock transactions to occur that would cause an ownership_change that would trigger limitations on the use of nols under sec_382 to address its concerns over the potential for an inadvertent ownership_change trust proposes to amend its charter to reduce the c percent ownership limitation to d percent trust currently has in excess of e shareholders and there are only f existing shareholders who own in excess of d percent of the outstanding_stock but less than c percent the existing ownership limit of c percent will continue to apply to those f shareholders trust represents that the loss of the nol carryforwards could jeopardize its ability to retain its reit status in the event that trust recognizes income in future years with no corresponding cash receipts eg accrual of unpaid rent or other phantom income or makes any expenditures that are not currently deductible for federal_income_tax purposes the inability to offset its taxable_income with the nol deductions could impair trust’s ability to meet the dividend distribution requirement of sec_857 law analysis and conclusion sec_856 provides that beneficial_ownership of a reit must be evidenced by transferable shares or by transferable certificates of beneficial_interest sec_1_856-1 of the income_tax regulations provides that provisions in a reit’s corporate charter or bylaws that permit the trustee or directors to redeem shares or refuse to transfer shares in any case in which the trustee or directors in good_faith believe that a failure to redeem shares or that a transfer of shares would result in the loss of status as a reit will not render the shares nontransferable sec_382 places a limitation on the amount of income that may be offset by nol carryforwards under sec_382 a new_loss_corporation cannot deduct pre- plr-111509-00 change losses in excess of the sec_382 limitation one necessary element for the sec_382 limitation to be triggered is an ownership_change sec_382 defines a loss_corporation to mean any corporation entitled to a nol_carryover under sec_382 there is an ownership_change if immediately after any owner shift involving a 5-percent_shareholder the percentage of the stock of the loss_corporation owned by or more 5-percent shareholders has increased by more than percentage points over the lowest percentage of stock of the loss_corporation owned by such shareholders at any time during the testing_period set forth in sec_382 in the present case trust is concerned that the current stock ownership limit would allow stock transactions to occur that would cause an ownership_change with respect to trust trigger the sec_382 limitation on the use of its nol carryforwards and jeopardize its ability to retain its reit status consequently trust seeks to amend its charter to forestall the possibility of an ownership_change under sec_382 in sec_856 was amended to allow corporations that meet the statutory requirements of that section to qualify as reits the term transferable is not defined in the code prior to its amendment in sec_301_7701-2 of the procedure and administration regulations identified four characteristics that distinguish a corporation from other business entities they were continuity_of_life centralization of management liability for corporate debts limited to corporate property and free_transferability_of_interests former sec_301_7701-2 provided that an organization has the corporate characteristic of free_transferability_of_interests if each of the members or those members owning substantially_all of the interests in the organization have the power without the consent of the other members to substitute for themselves in the same organization a person who is not a member of the organization for this power of substitution to exist in the corporate sense the member must be able without the consent of the other members to confer upon the member’s substitute all the attributes of the member’s interest in the organization the characteristic of free transferability does not exist if each member can without the consent of the other members assign only the right to share in profits but cannot assign the rights to participate in the management of the organization it has been held that a requirement of consent prior to a transfer if not unreasonably withheld will not violate the free transferability standard a reasonable restriction on the transfer of shares is not the sort of limitation on transferability contemplated by the regulation see 66_tc_159 although the regulation is not currently effective it remains instructive to determine whether interests in trust are transferable within the meaning of sec_856 in the present case the proposed ownership limitation is a reasonable and minor limitation on the potential universe of stock transferees that is intended to preserve certain favorable tax_attributes and safeguard trust’s status as a reit each plr-111509-00 shareholder has a ready market for transferring shares through the exchange at fair_market_value to anyone that will not cause the transferee to exceed the ownership limitation accordingly we rule that trust’s proposed amendment to its charter to reduce the stock ownership limitation as described above will not cause trust’s stock to fail to be transferable for purposes of sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning whether trust qualifies as a reit under sec_856 of the code prior to or following the proposed transaction described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy of this letter copy for purposes sincerely yours acting associate chief_counsel financial institutions products by alvin j kraft chief branch
